

114 HRES 852 IH: Expressing the sense of the House of Representatives on the challenges posed to long-term stability in Lebanon by the conflict in Syria.
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 852IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2016Mr. Hanna (for himself, Mr. Issa, Mr. Abraham, Mr. Pallone, Mr. Cicilline, Mr. McGovern, Mr. Higgins, Mr. McDermott, Mr. Boustany, Mr. Beyer, Ms. Graham, Ms. Schakowsky, Mr. Weber of Texas, Ms. Kaptur, and Mr. Fortenberry) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives on the challenges posed to long-term stability
			 in Lebanon by the conflict in Syria.
	
 Whereas security and stability in Lebanon, a pluralistic democracy in the Middle East, is in the interests of the United States and its allies in the region;
 Whereas over the past 10 years, the United States has provided robust assistance to Lebanon, including training and equipment for the Lebanese Armed Forces (LAF);
 Whereas the conflict in Syria poses a significant threat to stability in Lebanon as a result of violent attacks against Lebanese citizens perpetrated by combatants active in Syria and a massive influx of refugees fleeing the conflict;
 Whereas the people of Lebanon have shown great generosity in welcoming more than 1,000,000 refugees from Syria, even as Lebanon struggles to accommodate a refugee population equal to one-quarter of its native population;
 Whereas Lebanon is hosting more refugees proportionally than any country in the world; Whereas the refugee crisis has further depressed the economy of Lebanon, which has a national debt of approximately 140 percent of the gross domestic product and economic growth rates lower than potential;
 Whereas the LAF has been called into direct conflict with the Islamic State of Iraq and Syria (ISIS) as a result of attacks carried out by that terrorist group in Lebanon;
 Whereas the conflict in Syria has put significant strains on the Lebanese Government as it continues to confront the political deadlock that has kept the Presidency vacant for more than two years;
 Whereas the unique political constitution of Lebanon hinges on the distinct demographic and social equilibrium of the country;
 Whereas the prolongation of the conflict in Syria has the potential to upset the precarious social and political balance in Lebanon;
 Whereas the constitution of Lebanon is further undermined by undue foreign influence, particularly by the Islamic Republic of Iran through its terrorist proxy Hezbollah;
 Whereas the United Nations Security Council passed Resolution 1701 in 2006, calling for the disarmament of all armed groups in Lebanon and stresses the importance of full control over Lebanon by the Government of Lebanon; and
 Whereas Hezbollah has violated and continues to violate such resolution, including by replenishing its stock of rockets and missiles in South Lebanon: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of United States and international assistance to the people of Lebanon, in order to build the capacity of Lebanon to provide services and security for Lebanese citizens and particularly to curb the influence of Hezbollah;
 (2)encourages continued coordination between the Secretary of State, the United Nations High Commissioner for Refugees, and humanitarian organizations, to ensure that refugees from the conflict in Syria, including those in Lebanon, are supported in such a way as to mitigate any potentially destabilizing effect on their host countries;
 (3)recognizes that it is in the interests of the United States to support negotiations to end the conflict in Syria, which would allow for the eventual return of the millions of Syrian refugees in Lebanon, Jordan, Turkey, and other countries around the world;
 (4)supports the full implementation of United Nations Security Council Resolution 1701 (2006); and (5)recognizes the LAF as the sole institution entrusted with the defense of the sovereignty of Lebanon and supports United States partnerships with the LAF, particularly through the global coalition to defeat the terrorist group ISIS.
			